Title: From Thomas Jefferson to William H. Cabell, 12 October 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Dear Sir
                            
                            Washington. Oct. 12. 07.
                        
                        I now return you several of Major Newton’s letters some of which have been kept awhile for consideration. it
                            is determined that there shall be no relaxation in the conditions of the Proclamation, nor any change in the rules of
                            intercourse by flag. if the British officers set the example of refusing to recieve a flag, let ours then follow it by
                            never sending or recieving another. the interval cannot now be long in which matters will remain at their present point. I
                            salute you with great friendship & respect. 
                        
                            Th: Jefferson
                            
                        
                    